Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                              Sep 22 2014, 8:56 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

JASON L. WANZELL                                 GREGORY F. ZOELLER
Branchville Correctional Facility                Attorney General of Indiana

                                                 JODI KATHRYN STEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JASON L. WANZELL,                                )
                                                 )
        Appellant-Petitioner,                    )
                                                 )
               vs.                               )    No. 53A01-1311-CR-490
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Respondent.                     )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                          The Honorable Kenneth G. Todd, Judge
                              Cause No. 53C03-1008-FB-769


                                     September 22, 2014

                MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                         Case Summary

          Jason Wanzell appeals the denial of his motion to correct erroneous sentence. We

affirm.

                                               Issue

          Wanzell raises one issue, which we restate whether the trial court properly denied

his motion to correct erroneous sentence challenging the amount of restitution imposed

pursuant to a restitution agreement.

                                               Facts

          In 2011, Wanzell pled guilty to Class B felony burglary and Class D felony

receiving stolen property.       As part of the plea agreement, Wanzell agreed to pay

restitution in the amount of $5,305.91. The trial court sentenced Wanzell pursuant to the

terms of the agreement.

          In September 2013, Wanzell filed a motion to correct erroneous sentence, which

the trial court denied on the basis that Wanzell expressly agreed that the monetary

restitution was owed by him to the named victims. In October 2013, Wanzell filed an

amended motion to correct erroneous sentence, which the trial court also denied for the

same reason. Wanzell now appeals.1

                                             Analysis

          Wanzell argues that the denial of his motion to correct erroneous sentence was

improper because the restitution order was not supported by evidence of the victims’

1
   Neither of the motions to correct erroneous sentence is included the appendix. Based on the trial
court’s orders denying the motions and the issues raised on appeal, we presume the motions challenged
the propriety of the restitution order.
                                                 2
losses and the amount of restitution ordered exceeded the victims’ actual losses. Wanzell

also argues that, although he agreed to the restitution order, the lack of factual basis to

support the amount of restitution ordered resulted in an illegal sentence.

       We review a trial court’s decision on a motion to correct erroneous sentence only

for an abuse of discretion, which occurs when the trial court’s decision is against the

logic and effect of the facts and circumstances before it. Davis v. State, 978 N.E.2d 470,

472 (Ind. Ct. App. 2012). An inmate who believes he or she has been erroneously

sentenced may file a motion to correct the sentence pursuant to Indiana Code Section 35-

38-1-15. Neff v. State, 888 N.E.2d 1249, 1250-51 (Ind. 2008). Indiana Code Section 35-

38-1-15 provides:

              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when
              the corrected sentence is ordered. A motion to correct
              sentence must be in writing and supported by a memorandum
              of law specifically pointing out the defect in the original
              sentence.

“[A] motion to correct sentence may only be used to correct sentencing errors that are

clear from the face of the judgment imposing the sentence in light of the statutory

authority.” Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). “Claims that require

consideration of the proceedings before, during, or after trial may not be presented by

way of a motion to correct sentence.” Id. “When claims of sentencing errors require

consideration of matters outside the face of the sentencing judgment, they are best

addressed promptly on direct appeal and thereafter via post-conviction relief proceedings


                                             3
where applicable.”     A post-conviction relief proceeding is the proper avenue for

challenging a guilty plea. Tumulty v. State, 666 N.E.2d 394, 396 (Ind. 1996).

       To address the claims raised by Wanzell, the trial court would have had to

consider matters outside the face of the sentencing judgment—namely whether there was

a sufficient factual basis to support the order. The purported errors are not clear from the

face of the sentencing order and are not appropriate for a motion to correct erroneous

sentence. Wanzell has not established that the trial court abused its discretion in denying

his motion.

                                        Conclusion

       Because the alleged errors in the restitution order are not clear from the face of the

sentencing order, they are not appropriately raised in a motion to correct erroneous

sentence. We affirm.

       Affirmed.

BRADFORD, J., and BROWN, J., concur.




                                             4